Citation Nr: 0734480	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-22 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right knee disability 
including secondary to the service connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active duty from January 1965 to October 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The veteran noted disagreement to the December 2003 denial of 
service connection for a chronic psychiatric disorder.  A 
statement of the case (SOC) was issued in May 2005.  In the 
VA Form 9 received in June 2005, the veteran withdrew this 
claim.  Therefore, the Board will only review the issue of 
service connection for a right knee disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  The Board notes that a VCAA 
notice was not sent to the veteran in regard to the claim for 
service connection for a right knee disability.  A letter 
should be sent to the veteran.

The Board notes that the veteran was afforded an examination 
to help determine the etiology of his right knee disability.  
A VA examination was conducted in September 2003.  The 
examiner noted that there was no objective evidence of a 
right knee disability but requested an X-ray of the right 
knee.  The X-ray revealed mild degenerative disease involving 
the right knee.  The examiner did not comment on the X-ray 
results.  

The RO scheduled another examination.  A document in the file 
indicates that the veteran refused an examination at the 
Bath, New York VA medical facility in February 2005.  The RO 
denied service connection, noting the veteran's refusal to 
cooperate with examination.  It is not clear from the record 
if the veteran is willing to undergo examination at a 
different VA facility. 

In the alternative, it does not appear that the RO attempted 
to obtain an opinion from the VA examiner who conducted the 
September 2003 examination (without further examination).  
The Board finds that the RO should at least attempt to obtain 
a medical opinion from the examiner who conducted the 
September 2003 examination, if not, from another medical 
professional, if feasible.

In light of the duty to assist, if another examination is 
required, the RO/AMC should reschedule examination at another 
VA facility.  The veteran is advised that failure to report 
for a scheduled VA examination may have adverse consequences 
including the possible denial of his claim.  38 C.F.R. 
§ 3.655; Connolly v. Derwinski, 1 Vet. App. 566 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA letter with 
respect to his claim for service 
connection for a right knee disability.

2.  The RO/AMC should make arrangements 
for all recent treatment records of all 
right knee pathology to be gathered for 
review prior to entry of the opinion 
below.  Appellant's assistance in 
obtaining these records should be 
solicited as needed.  Appellant should 
also be contacted and asked if he will 
undergo a physical examination at another 
VA facility for the purpose of obtaining 
an opinion as to likely etiology.

3.  If appellant responds that he would 
undergo additional examination, after any 
additional evidence has been obtained, 
and whether or not records are obtained, 
schedule the veteran for a VA 
examination, at a VA medical center, to 
determine whether the veteran's right 
knee disability is more likely than not 
related to his military service; and 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the right knee disability is 
caused or aggravated by the veteran's 
service connected right ankle disability?  
The examiner should also comment on the 
significance of the veteran's right knee 
problems experienced in service.  A 
complete rational for any opinion 
expressed should be included in the 
report.  

4.  If the veteran refuses to attend 
another examination, or does not report 
for the scheduled examination, the RO/AMC 
make arrangements with the Bath, New 
York, VA medical facility for the 
veteran's claims folder (and records of 
current treatment obtained pursuant to 
paragraph 2) to be forwarded to the 
examiner who conducted the VA examination 
in September 2003 (or, if unavailable, to 
another appropriate VA reviewer) in order 
to review the claims folder and to enter 
an opinion as to whether it is more 
likely than not that there is a chronic 
right knee disorder related to service or 
to the service connected right ankle 
disability.  If an opinion cannot be 
entered based on the records on file, 
this should be noted. 

5.  Thereafter, the matter should be 
reviewed by the RO/AMC.  If any benefits 
remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



